 1
     Kevin B. Hansen, WSBA #28349
 2   Adria Vondra, WSBA #40883
 3   khansen@prklaw.com
     avondra@prklaw.com
 4   PRK Livengood, PLLC
     10900 NE 4th Street, Suite 1850
 5   Bellevue, WA 98004
     P: (425)462-4700
 6

 7   Attorneys for Plaintiff and Third-Party Defendant

 8

 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10
                                        AT SEATTLE
11

12     UNITED STATES OF AMERICA, for the                  CASE NO. C20-1169-MLP
       use and benefit of THYSSENKRUPP
13     ELEVATOR CORPORATION,                              STIPULATED MOTION FOR
                                      Plaintiff,          DISMISSAL AND ORDER
14            vs.
                                                          NOTED FOR HEARING:
15     THE GUARANTEE COMPANY OF
       NORTH AMERICA USA; SKYTEK LLC,                     JUNE 28, 2021
16
                                     Defendants.          (CLERK’S ACTION REQUIRED)
17     SKYTEK LLC,
                                Third-Party Plaintiff,
18            vs.
19     FEDERAL INSURANCE COMPANY
20                            Third-Party Defendant.
21
                                          I.       STIPULATION
22
            COME NOW, the parties to this action, by and through their attorneys of record, as
23
     evidenced by the signature of their counsel, below, and stipulate that the above-captioned
24
     action, shall be dismissed with prejudice and without an award of attorney’s fees or costs to
25
     any party.
26

27

      STIPULATED MOTION FOR DISMISSAL                    PRK L IVENGOOD PLLC
      AND ORDER - 1                                      1850 Skyline Tower – 10900 NE Fourth Street
                                                         Bellevue, Washington 98004-8341
      Case No. C20-1169-MLP                              TELEPHONE (425) 462-4700 FAX (425) 451-0714
 1        DATED: June 29, 2021
 2    HEURLIN, POTTER, JAHN, LEATHAM,                PRK LIVENGOOD PLLC
 3    HOLTMANN & STOKER, P.S.

      By: /s/ Stephen G. Leatham                     By: Kevin B. Hansen
 4                                                   Kevin B. Hansen, WSBA No. 28349
      Stephen G. Leatham, WSBA #15572
                                                     Adria Vondra, WSBA No. 40883
 5    211 E. McLoufhlin Blvd, STE 100                10900 NE 4th Street, Suite 1850
      Vancouver WA 98666                             Bellevue, Washington 98004
 6    P: 360-750-7547                                Tel: (425) 462-4700
      E: sgl@hpl-law.com                             E-Mail: khansen@prklaw.com
 7                                                           avondra@prklaw.com
      Of Attorneys for Skytek LLC and
      The Guarantee Company Of North                 Attorneys for Plaintiff ThyssenKrupp and
 8                                                   Third-Party Defendant Federal Insurance
      America USA
                                                     Company
 9

10

11

12                                             II.   ORDER

13        IT IS SO ORDERED.

14        Dated this 29th day of June, 2021.
15

16                                                      A
                                                        MICHELLE L. PETERSON
17                                                      United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION FOR DISMISSAL                  PRK L IVENGOOD PLLC
     AND ORDER - 2                                    1850 Skyline Tower – 10900 NE Fourth Street
                                                      Bellevue, Washington 98004-8341
     Case No. C20-1169-MLP                            TELEPHONE (425) 462-4700 FAX (425) 451-0714
